DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10, 13, 15, 16, 19, 21, 24, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crea (US 7,438,148).  Crea discloses:
With regard to claim 1 - A control method, being applied to a vehicle frame, wherein the vehicle frame is configured to be connected with a power driving assembly 160, 170, 180, and the vehicle frame is provided with a manipulation assembly 20 and a controller 110 for controlling the power driving assembly 160, 170, 180, the control method comprises: 
after the vehicle frame is connected with the power driving assembly 160, 170, 180 and a communication connection 130 is established between the controller 110 and the power driving assembly, detecting, by the controller 110, a manipulation instruction from the manipulation assembly 20; and 


With regard to claim 2 - wherein the manipulation assembly 20 comprises an accelerator assembly 22; and 
generating, according to the manipulation instruction, the control instruction for controlling the power driving assembly 160, 170, 180comprises: 
generating, according to an accelerator manipulation instruction from the accelerator assembly 22, a first control instruction used for controlling power output of the power driving assembly 160, 170, 180, wherein the first control instruction is used for instructing the power driving assembly 160, 170, 180 to increase the power output.

With regard to claim 7 - A control method, being applied to a power driving assembly 160, 170, 180, wherein the power driving assembly 160, 170, 180 is configured to be connected with a vehicle frame, the vehicle frame is provided with a manipulation assembly 22, and a controller 130 for controlling the power driving assembly 160, 170, 180 is set on the vehicle frame or on the power driving assembly, the method comprises: 
after the power driving assembly 160, 170, 180 is connected to the vehicle frame, entering, by the power driving assembly, a first operating mode; 

controlling, by the power driving assembly, power output of the power driving assembly according to the received control instruction.

With regard to claim 10 - wherein the manipulation assembly comprises an accelerator assembly (“Manual controls 18 provide control of speed and direction to the child 12.”); and 
controlling, by the power driving assembly 160, 170, 180, power output of the power driving assembly according to the received control instruction comprises: 
receiving, by the power driving assembly, a first control instruction from the controller 130, wherein the first control instruction is used for instructing the power driving assembly to increase the power output; and 
determining, according to the first control instruction, a power increase strategy of the power driving assembly, and controlling, by the power driving assembly, to increase the power output of the power driving assembly based on the power increase strategy (“In a manual mode signals for controlling operation of the vehicle are generated by the manual controls 18. In remote override mode signals for controlling operation of the vehicle are generated by receiver/servo controller 42. The child-rideable motorized vehicle 10 also includes a servo motor 30 and steering servo motor 44. The steering servo motor 44 is further connected to the gear box 46 which controls the direction in which vehicle 10 is moving. Receiver/servo controller 42, servo motor 30 and steering servo motor 44 are powered by battery 40. A control wire 34 connects the receiver/servo controller 42 each of the servo motor 30 and steering servo motor 44. Acceleration control signals relate data indicating a desired speed. Acceleration control signals from receiver/servo controller 42 travel along control wire 34 to servo motor 30 to 

With regard to claim 13 - wherein the power driving assembly connected to the front end of the vehicle frame serves as the front driving power assembly of the vehicle frame, and the power driving assembly connected to the rear end of the vehicle frame serves as the rear driving power assembly of the vehicle frame (see Figs. 3 and 9).

With regard to claim 15 - A vehicle frame, being configured to be connected with a power driving assembly 160, 170, 180, and provided with a manipulation assembly 20, 120 and a controller 130 for controlling the power driving assembly, wherein after the vehicle frame 10 is connected with the power driving assembly and a communication connection is established between the controller 130 and the power driving assembly, the controller 130 is configured to detect a manipulation instruction from the manipulation assembly 20, 120, and in response to detecting the manipulation instruction from the manipulation assembly and determining that the manipulation instruction corresponds to the power driving assembly, generate, according to the manipulation instruction, a control instruction for controlling the power driving assembly 160, 170, 180, and send the control instruction to the power driving assembly (see Figs. 9 and 10)

With regard to claim 16 - wherein the manipulation assembly comprises an accelerator assembly; 
the accelerator assembly is connected with the controller; 
the controller is configured to generate, according to an accelerator manipulation instruction from the accelerator assembly, a first control instruction used for controlling power output of the power driving assembly, wherein the first control instruction is used for instructing the power driving assembly to increase the power output (“In a manual mode signals for controlling operation of the vehicle are generated by the manual controls 18. In remote override mode signals for controlling operation of the vehicle are generated by receiver/servo controller 42. The child-rideable motorized vehicle 10 also includes a servo motor 30 and steering servo motor 44. The steering servo motor 44 is further connected to the gear box 46 which controls the direction in which vehicle 10 is moving. Receiver/servo controller 42, servo motor 30 and steering servo motor 44 are powered by battery 40. A control wire 34 connects the receiver/servo controller 42 each of the servo motor 30 and steering servo motor 44. Acceleration control signals relate data indicating a desired speed. Acceleration control signals from receiver/servo controller 42 travel along control wire 34 to servo motor 30 to control the speed of the vehicle 10. Left rear wheel 16 is secured to a driver 28 by an axle bushing 36 topped by a cap nut 38. Right rear wheel 16 is secured to axle 32. Driver 28 and axle 32 are both driven by servo motor 30 to rotate when active. Driver 28 rotates the left rear wheel 16 while axle 32 rotates the right rear wheel 16. Directional control signals relate data indicating whether the vehicle will make a left or right turn. Directional control signals from receiver/servo controller 42 travel along control wire 34 to steering servo motor 44. When activated, the steering servo motor 44 causes the gearbox 46 to guide the direction of front wheels 16 to the left or right depending on the data contained in the directional control signal.” – Column 8, lines 44-67).
.

With regard to claim 19 - wherein the power driving assembly connected to the front end of the vehicle frame serves as the front driving power assembly of the vehicle frame, and the power driving assembly connected to the rear end of the vehicle frame serves as the rear driving power assembly of the vehicle frame (see Figs. 3 and 9).

With regard to claim 21 - A power driving assembly, being configured to be connected with a vehicle frame 10; 
the vehicle frame is provided with a manipulation assembly 18, 20; 
a controller 110, 120 for controlling the power driving assembly 160, 170, 180 is set on the vehicle frame or on the power driving assembly; 
the power driving assembly comprises: 
a processor 130 and a power output assembly 160, 170, 180, wherein after the power driving assembly is connected to the vehicle frame, the power driving assembly enters a first operating mode; 
when the power driving assembly is in the first operating state, the processor 130 is configured to receive, after establishing communication connection with the controller 110, 120, a control instruction from the controller, and control power output of the power output assembly according to the received control instruction.

With regard to claim 24 - wherein the manipulation assembly comprises an accelerator assembly 22; 
the processor 130 is configured to receive a first control instruction from the controller, wherein the first control instruction is used for instructing the power output assembly to increase the power output, determine, according to the first control instruction, a power increase strategy of the power 

With regard to claim 27 - the power driving assembly connected to the front end of the vehicle frame serves as the front driving power assembly of the vehicle frame, and the power driving assembly connected to the rear end of the vehicle frame serves as the rear driving power assembly of the vehicle frame (see Figs 3, 9, and 10).

With regard to claim 29 - A vehicle, comprising a vehicle frame as claimed in claim 15 and a power driving assembly, wherein the power driving assembly is configured to be connected with a vehicle frame; 
the vehicle frame is provided with a manipulation assembly 18; 
a controller 120 for controlling the power driving assembly is set on the vehicle frame or on the power driving assembly; 
the power driving assembly 160, 170, 180 comprises: 
a processor 130 and a power output assembly, wherein after the power driving assembly is connected to the vehicle frame 15, the power driving assembly enters a first operating mode; 
when the power driving assembly is in the first operating state, the processor 130 is configured to receive, after establishing communication connection with the controller 120, a control instruction from the controller 120, and control power output of the power output assembly according to the received control instruction.

Allowable Subject Matter
Claims 8, 9, 22, 23, and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        January 15, 2022